PER CURIAM:
Meghan Ann Collins, appointed counsel for Justin Holifield in this direct criminal appeal from the revocation of his supervised release, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. Califor*850nia, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Holifield’s revocation and sentence are AFFIRMED.